 1                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11    J & N DELIVERY SERVICES, INC.,           )   No. 2:20-cv-01341-RGK-KS
                                               )
12                          Plaintiff(s),      )
                                               )
13        vs.                                  )
                                               )   ORDER
14                                             )
      FEDEX GROUND PACKAGE                     )
15    SYSTEM, INC.                             )
                                               )
16                     Defendant(s).           )
      ________________________________
17

18          Based on the parties’ Joint Stipulation to Stay Case Pending Arbitration, IT IS HEREBY

19   ORDERED that this action be removed from the active caseload without prejudice to reopen the

20   matter to enforce the arbitration.

21

22   DATED: February 26, 2020                      ________________________________
                                                   R. GARY KLAUSNER
23                                                 UNITED STATES DISTRICT JUDGE

24

25

26

27

28
